Case 2:18-cv-08048-SVW-JC Document 28 Filed 12/04/18 Page 1 of 2 Page ID #:144
   1
   2
                                                               CLERK, U.S. D15TRICT GOURT

   3
   4
                                                                     DEC - 4 2018
                                                              CENT~RL DISTRICT OF CALIFORNIA
   ~5                                                         s~'        r(L4:~y     DEPUTY

   6
   7
   8                                 UNITED STATES DISTRICT COURT
   9                             CENTRAL DISTRICT OF CALIFORNIA
  10
  1 1 ~ VERNON UNSWORTH,                           Case No. 2:18-cv-08048
  12                    Plaintiff,                 Judge: Hon. Stephen V. Wilson
  13                                              [PRCN  ~'Dj~ORDER GRANTING
                  vs.
                                                  STIPULATION REGARDING
  14                                              BRIEFING SCHEDULE ON
        ELON MUSK,                                DEFENDANT'S FORTHCOMING
  15                                              MOTION TO DISMISS PLAINTIFF'S
                        Defendant.                COMPLAINT
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

             [PROPOSED]ORDER GRANTING PARTIES' STIPULATION REGARDING BRIEFING SCHEDULE

        5428976
Case 2:18-cv-08048-SVW-JC Document 28 Filed 12/04/18 Page 2 of 2 Page ID #:145
   1             Currently before the Court is a Stipulation to.Extend Time to Respond to
   2 Initial Complaint by Not More Than 30 Days (L.R. 8-3) and Regarding Briefing
   3 Schedule on Defendant's Forthcoming Motion to Dismiss Plaintiff's Complaint
   4 ("Stipulation"), filed by Plaintiff Vernon Unsworth and Defendant Elon Musk
   5 (collectively, the "Parties"). In the Stipulation, the Parties seek Court approval for a
   6 briefing schedule on Defendant's forthcoming motion to dismiss Plaintiffls
   7 Complaint("Motion").
   8             This Court, having considered the Parties' Stipulation, and good cause
   9 appearing therefor, GRANTS the Stipulation. IT IS HEREBY ORDERED that:
  10             1.    Plaintiffls opposition brief shall be filed on or before February 25, 2019.
  11             2.    Defendant's reply briefshall be filed on or before March 18, 2019.
  12             3.    The hearing date for the Motion shall be April 1, 2019 or, if unavailable,
  13                   the first available motion hearing date after April 1, 2019.
  14
  15
  16 Dated:           y~~ /~
  1~                                                    Hon. Stephen V. ikon
                                                        U.S. District Court Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -2-
            [PROPOSED]ORDER GRANTING PARTIES' STIPULATION REGARDING BRIEFING SCHEDULE

       5428976
